Citation Nr: 0010293	
Decision Date: 04/18/00    Archive Date: 04/28/00

DOCKET NO.  00-03 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an earlier effective date for the grant of 
service connection for status post myocardial infarction, 
coronary artery disease with hypertension, and cardiomegaly.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had verified active duty for training from 
October 1964 to February 1965, and verified active service 
from August 1965 to October 1968.  The veteran also had 
unverified reserve duty over the period of 1971 to 1991.

Initially, the Board of Veterans' Appeals (Board) notes that 
the original claim on appeal included the issue of 
entitlement to special monthly compensation based on being 
housebound.  However, while the veteran filed a document 
which was construed as a notice of disagreement with the 
decision as to this claim, and was thereafter furnished with 
a supplemental statement of the case in December 1999, the 
record does not reflect that the veteran filed a substantive 
appeal as to this issue.  Therefore, the Board finds that 
this is not a subject for current appellate review.

The veteran's March 2000 motion to advance this case on the 
docket because of financial hardship was granted.  After 
review of the proceedings below, however, the Board must 
reluctantly conclude that the complexity of the arguments 
raised on appeal mandates further development prior to a 
final determination. 

REMAND

The RO granted service connection for status post myocardial 
infarction, coronary artery disease with hypertension, and 
cardiomegaly on the basis that this disability was secondary 
to the service-connected PTSD.  On appeal, however, the 
challenge to the effective date of that grant fundamentally 
amounts to a claim that service connection for this 
disability should have been awarded on the basis of direct 
incurrence in service, not under 38 C.F.R. § 3.310 (1999).  
As part of this theory of entitlement, it is maintained that 
a rating decision of April 1981 contained clear and 
unmistakable error (CUE) in its failure to address an alleged 
pending claim of entitlement to service connection for a 
cardiovascular disorder.  Furthermore, the Board also notes 
that a liberal reading of the hearing transcript appears to 
indicate that the veteran's service representative may have 
raised the issue of CUE with respect to a May 1990 rating 
decision which denied service connection for hypertension.  
(T. at 6)

The Board notes that the RO has addressed this general theory 
of entitlement in November 1999, including the claim of CUE 
in the 1981 rating.  The RO has not specifically addressed 
the claim of CUE in the May 1990 rating decision.  Therefore, 
the Board finds that due process requires that this issue be 
adjudicated prior to the Board's consideration of this 
matter.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Even if the representative did not allege CUE in the May 1990 
rating, the Board would still be compelled to request further 
development because the theory of entitlement advanced on 
appeal clearly requires consideration of whether direct 
service connection can be granted on any basis and the record 
in this regard is incomplete.  At the time of his personal 
hearing in April 1996, the veteran testified that he had Army 
reserve duty following his discharge from service, and that 
this duty began in April of 1970 or 1971 (transcript (T.) at 
pp. 6-7).  He further indicated that he originally enlisted 
with the 91st Division located at Baker, California, that he 
served in the reserves through 1991, and that at some point, 
the command of his post was taken over by the 124th "ARCON" 
("ARCOM") (T. at pp. 7-8).  The record reveals that another 
unit to which the veteran may have been attached during his 
reserve duty service was identified as "3d Bn 363d Regt 4th 
Bde" Fort Cronkhite, California.  The only medical record in 
the claims file relating to the veteran's reserve duty 
following active service separation, is the report from his 
reserve duty enlistment examination of April 1971.  While 
records received from the National Personnel Records Center 
(NPRC) in September 1992 include reserve duty personnel 
records pertaining to the period of 1971 to 1991, the Board 
notes that there are no additional medical records for this 
period contained among these records, and no indication in 
the claims file that a specific request was ever made for 
such records by the RO.  Medical records from the period of 
reserve duty may contain evidence relevant to the claim of 
direct service connection and thus a reasonable effort must 
be made to obtain them.

It was recently held by the U.S. Court of Appeals for the 
Federal Circuit in Hayre v. West, 188 F.3d 1327 (Fed.Cir. 
1999), that where there is a breach of the duty to assist in 
which the Department of Veterans Affairs (VA) fails to obtain 
pertinent service medical records specifically requested by 
the claimant and fails to provide the claimant with notice 
explaining the deficiency, the claim does not become final 
for purposes of appeal.  The Board further notes that in the 
case of Tetro v. West, No. 97-1192 (U.S. Vet. App. Apr. 4, 
2000) the United States Court of Appeals for Veterans Claims 
(previously known as the United States Court of Veterans 
Appeals prior to March 1, 1999, hereafter "the Court") 
interpreted Hayre as holding that the failure of VA to 
fulfill the duty to assist by obtaining pertinent VA medical 
records vitiates the finality of an RO decision for purposes 
of direct appeal.  

The current record appears to be distinguishable from Hayre 
to the degree that it lacks a specific allegation by the 
claimant the existence of service medical records from his 
period of active service, as opposed to informal or 
unrecorded treatment or oral communications that would 
support the claim.  On the other hand, while the Board notes 
that the instant case did not involve a specific request from 
the veteran asking that the RO take steps to confirm the 
existence of any additional reserve duty records for the 
period of 1971 to 1991, the Board finds that remand is 
warranted because the general theory of entitlement that 
service connection should have been granted on a direct basis 
would still require that the RO may make an effort to obtain 
additional reserve duty medical treatment and/or evaluation 
records that may exist for this period.  If relevant 
additional service medical record were obtained, 
consideration would be warranted under 38 C.F.R. § 3.156(c) 
in regard to the May 1990 rating determination.  In other 
words, the existence of additional relevant service 
department record would vitiate the finality of the May 1990 
determination.

This matter also involves an argument that under Isenhart v. 
Derwinski, 3 Vet. App. 177 (1992), the veteran's original 
clam in 1980 for pension benefits must also be deemed a claim 
for service connection for a cardiovascular disability.  It 
is further argued that the VA failed in its duty to assist by 
failing to inform the veteran of the evidence he needed to 
submit to complete the application.  In this context, the 
attention of the claimant and the RO is invited respectfully 
to Stewart v. Brown, 10 Vet. App. 15 (1997).  The Stewart 
Court pointed out that Isenhart involved interpretation of 
38 C.F.R. § 3.152(b)(2), a provision concerning death 
benefits that the Court held permitted no discretion as to 
whether a claim for dependency and indemnity compensation 
must be considered a claim for accrued benefits.  On the 
other hand, the Stewart Court observed that 38 C.F.R. 
§ 3.151(a) stated, in pertinent part: "a claim by a veteran 
for compensation may be considered a claim for pension; and a 
claim by a veteran for pension may be considered a claim for 
compensation."  (Emphasis by the Court).   The Court 
therefore found that "the Secretary has to exercise 
discretion under the regulation in accordance with the 
contents of the application and the evidence in support of 
it."  Stewart, 10 Vet. App. at 18.  

The Board notes that the relevant block on the 1980 
application form requested that the veteran list each 
disability for which the claim was made and the date each 
began.  In that block he wrote "Enlarged Heart 9/1/80."  
The Board will defer a determination as to whether this 
constituted a claim for service connection for a 
cardiovascular disability, however, the veteran and his 
representative are invited to present further evidence or 
argument as to why this entry should have been interpreted as 
a claim for service connection in light of the discretionary 
standard articulated in Stewart, and, if so, what was the 
nature of the information the VA should have supplied the 
claimant at that time.  Further, as noted at the hearing, 
even assuming the 1980 application constituted a claim for 
service connection, this claim was adjudicated in 1990 and 
that determination at this time remains final.  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is remanded to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should request that the 
claimant provide any further information 
as to the identify and location of any 
reserve units he was assigned to between 
1971 and 1991.  He should also be 
requested to provide information 
concerning his knowledge of the existence 
of any relevant service medical records 
from his period of reserve duty, and 
copies of any service medical records 
from his period of reserve duty that may 
be in his possession.  Based upon the 
veteran's response, if any, and the 
information already of record, the RO 
should then contact NPRC and specifically 
request any and all medical treatment 
and/or evaluation records for the veteran 
relating to his reserve duty service over 
the period of 1971 to 1991, to include at 
least his period with the 91st Division 
located at Baker, California, the 124th 
"ARCOM," and/or "3d Bn 363d Regt 4th 
Bde" Fort Cronkhite, California.  Any 
medical records other than those now on 
file pertaining to this period should be 
obtained and associated with the claims 
folder.

3.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to an earlier effective date 
for the grant of service connection for 
status post myocardial infarction, 
coronary artery disease with 
hypertension, and cardiomegaly.  The 
matters addressed in that determination 
should include a specific finding as to 
whether the May 1990 rating decision that 
denied service connection for 
hypertension contained CUE.

If the benefits sought on appeal remain denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case, and given the applicable time to 
respond thereto.  Thereafter, the case should be returned to 
the Board, if in order.  The Board intimates no opinion as to 
the ultimate outcome as to this issue.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 2 -


